Citation Nr: 9922263	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  88-50 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department 
of Veterans Affairs Medical Center in Bay Pines, Florida 


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during hospitalization at a private facility from 
August 1, 1989 to August 4, 1989.

(The issues of service connection for a heart disability and 
increased ratings for arthritis with multi-level disc disease 
of the lumbar spine, and degenerative disc disease with 
cervical spondylosis are addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1961 to July 1965 
and from December 1965 to June 1984.

When the issue of payment or reimbursement of medical 
expenses was before the Board of Veterans' Appeals (Board) in 
December 1991 and June 1995 it was remanded to the 
originating agency.  

The veteran testified before a member of the Board in March 
1995 on the issue of payment or reimbursement of medical 
expenses.  However, the member of the Board who conducted the 
hearing is no longer employed by the Board.  Accordingly, the 
veteran was informed in a February 1999 letter that was 
entitled to another hearing before a Board Member; however, 
the veteran declined.


REMAND

The Board notes that the VA Medical Center (VAMC) that is the 
agency of original jurisdiction in this case did not comply 
with the Board's June 1995 remand decision with regard to the 
issue of entitlement to payment or reimbursement of medical 
expenses incurred during hospitalization at a private 
facility from August 1, 1989 to August 4, 1989,

In the June 1995 remand, the Board noted the veteran's 
argument that his private physician had sought and obtained 
authorization from VA for inpatient treatment in a private 
facility from August 1 to August 4, 1989.  The Board noted 
that evidence received to support this claim included private 
treatment notes prepared by Kamel Elzawahry, M.D., dated July 
11, 1989, showing that approval for the hospitalization had 
been obtained from a Dr. Essrig.  It was further noted that a 
VA Form 119, Report of Contact, dated August 1, 1989, also 
showed that VA was contacted within two hours of the 
veteran's admission on August 1, 1989.  The Board also noted 
that
Dr. Elzawahry subsequently submitted a January 29, 1990, 
letter in which he said that authorization had been obtained 
from VA on August 1, 1989.  Pursuant to the Board's December 
1991 remand, the VAMC searched the veteran's file for any 
documentation of a prior authorization; however, it did not 
appear that Dr. Essrig was directly asked for documentation 
as specified in the Board's remand. 

The Board further noted that it appeared the veteran had been 
receiving some fee-basis care on a regular basis.  The Board 
pointed out that a November 3, 1988, document showed that 
fee-basis care had been approved for recurring care and was 
not to be reviewed for three years.  The Board stated that 
Dr. Elzawahry, by the comment in his July 1989 record entry, 
demonstrated some understanding of the need to obtain VA 
authorization.  It was noted that the VA Medical Center had 
determined that the care was for a nonemergent condition; 
however, if authorization was obtained in advance, as 
suggested by Dr. Elzawahry's notes, under 38 C.F.R. § 17.50b 
the emergent or nonemergent nature of the condition would not 
be pertinent.  Consequently, the Board noted the importance 
of ascertaining what Dr. Essrig knew or could remember of any 
conversations with Dr. Elzawahry.  The case was therefore 
remanded for the following.  The Board requested that the 
VAMC contact Dr. Essrig and ask him to provide records 
relating to any request for authorization for care at a 
private facility beginning August 1, 1989.  If he had no 
record of such a request, he was to be asked to provide a 
statement recounting his recollections of what transpired, 
particularly with respect to any conversations with Dr. 
Elzawahry on July 11, 1989, or on August 1, 1989.  If the 
claim for payment or reimbursement for medical expenses was 
again denied, a supplemental statement of the case was to be 
issued.

A review of the veteran's claims file, including his Medical 
Administration Service file, does not reflect that any of the 
requested action was undertaken.  As such, the Board must 
again request that the foregoing action be undertaken and 
that the issue of entitlement to payment or reimbursement of 
medical expenses incurred during hospitalization at a private 
facility from August 1, 1989 to August 4, 1989, be 
readjudicated in light of the results of the requested 
action.  See Stegall v.West, 11 Vet. App. 268 (1998).  
Accordingly, this matter is remanded for the following 
action:

1.  The VAMC should attempt to contact 
Dr. Essrig and ask him to provide records 
relating to any request for authorization 
for care at a private facility beginning 
August 1, 1989.  If he has no record of 
such a request, he should be asked to 
provide a statement recounting his 
recollections, if any, of what 
transpired, particularly with respect to 
any conversations with Dr. Elzawahry on 
July 11, 1989, or on August 1, 1989.  The 
VAMC's actions should be documented in 
the record.

2.  If any additional evidence is 
received, the claim for payment or 
reimbursement for medical expenses should 
be readjudicated.  If the claim is again 
denied, a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations should be sent to the veteran 
and his representative.  He should also 
be afforded the opportunity to respond 
before the case is returned to the Board.


The purpose of this remand is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


